Citation Nr: 9914872	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for depressive reaction.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1958 and from May 1958 to May 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs which held that new and material evidence 
sufficient to reopen the claim had not been submitted.  

The Board notes that the September 1998 rating decision also 
denied a compensable evaluation for a previous left inguinal 
hernia.  An appeal before the Board has not been perfected on 
this issue.  Therefore, the issue of a compensable evaluation 
for a left inguinal hernia is not presently before the Board.  


FINDINGS OF FACT

1. Service connection for a nervous condition was denied by 
means of a rating decision in November 1974 and continued by 
means of a July 1975 rating decision.

2.  The medical treatment reports and VA examination 
submitted subsequent to July 1975 are new, but this new 
evidence is not material with regard to the veteran's claim 
for service connection for a nervous condition. 

3. The statements of the veteran contained on his October 
1998 notice of disagreement are not new with regard to the 
veteran's claim for service connection for a nervous 
condition.


CONCLUSIONS OF LAW

1.  The RO's July 1975 rating decision, wherein denial of 
service connection for a nervous condition was continued, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the July 1975 rating 
decision does not serve to reopen the veteran's claim for 
service connection for a nervous condition.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim. See also Elkin v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service condition for a nervous condition was originally 
denied by the San Francisco, California RO, by means of a 
rating decision rendered in November 1974 as there was no 
evidence of such a condition existing during service.  At 
that time, the RO considered the evidence of record, which 
included service medical records and a report from outpatient 
treatment at a psychiatric clinic.  Material presented 
subsequent to the original rating decision included 
statements dated in January 1975 from two of the veteran's 
friends who testified of his behavior during and shortly 
after service.  Additionally, a report from July 1960 from 
the neuropsychiatric clinic at the USMH, in Oakland, 
California was submitted in July 1975.  That report showed 
that a psychiatric evaluation resulted in a diagnosis of 
schizoid personality traits.  After reviewing this new 
information, the RO notified the veteran in July 1975, by 
means of a rating decision and statement of the case, that it 
was confirming and continuing the previous rating. The RO 
concluded that a depressive reaction did not begin in service 
and that schizoid personality was a congenital disorder and 
could not be service connected.  There is no evidence in the 
claims folder that the veteran perfected a timely appeal of 
this decision.  Therefore, the rating decision of July 1975 
became final.  38 C.F.R. § 3.104 (1998)

In February 1998, the veteran sought to reopen his claim for 
service connection of a nervous condition due to new and 
material evidence.  In support of his claim, the veteran 
submitted medical records containing treatment for a variety 
of conditions.  These records note major depression from May 
1997 to March 1998.  A VA digestive examination of July 1998 
makes no reference to any psychiatric disorder.   

The treatment records and VA examination are new, in that 
present information that had not previously been known.  
However, they are not material.  The reason for the RO's 
denial of the claim for service connection of a nervous 
condition is that there was no evidence of an acquired 
disorder in service.  We find that there is no evidence in 
the newly submitted medical treatment reports that in any way 
tend show that his nervous condition either occurred during 
service or was aggravated by service. See 38 U.S.C.A. § 1110, 
1112, 1113 (West 1991); 38 C.F.R. § 3.305, § 3.307 (1998).  
Therefore, the Board is of the opinion that these treatment 
records are new but not material as they need not be 
considered in order to fairly evaluate the veteran's claim.

The Board notes that the veteran, in his notice of 
disagreement of October 1998, contents that his nervous 
condition became manifest during service and that he has 
turned to alcohol to cope with this condition.  While the 
veteran is competent to present evidence regarding any 
current or past symptoms, he has not shown that he has the 
requisite medical training and expertise necessary to proffer 
clinical findings; that is, his testimony as to the etiology 
of any nervous condition that may currently be manifested is 
of no probative value, and does not serve to reopen his 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski 2 Vet. App. 492, 495 (1992).  The 
Board finds that this information contained on his notice of 
disagreement is not new.  His statements on his notice of 
disagreement are essentially a restatement of his previous 
contentions.  

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the July 1975 
rating decision is not of such a nature to be deemed "so 
significant that it must be considered in order to fairly 
decide the merits of the [veteran's] claim" for service 
connection for a right hand condition.  38 C.F.R. § 3.156(a) 
(1998).  The statements by the veteran are not new and the 
medical treatment reports are not material.  The Board 
accordingly must conclude that the veteran's claim for 
service connection has not been reopened.  

The Board notes that the veteran submitted an April 1992 VA 
Form 10-7131 which indicates that service connection for 
neurosis.  The claims folder contains no rating decision or 
other finding that such a rating is accurate.  A subsequent 
VA Form 21-8947 from June 1998 appears to correct an error in 
the prior Form 10-7131.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a nervous condition.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

